NO. 12-13-00102-CV

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

MELVIN ROBINSON,                                              §   APPEAL FROM THE 123RD
APPELLANT

V.
                                                           §      JUDICIAL DISTRICT COURT
M&M SERVICES, NIX TRUCKING
CO., INC., BARRON WILLIS
AND JARRAL PAGE,
APPELLEES                                                 §       SHELBY COUNTY, TEXAS



                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant has filed a motion to dismiss this appeal. In his motion, Appellant alleges that
all claims related to this appeal have been settled and that the appeal should be dismissed.
Because Appellant has met the requirements of Texas Rule of Appellate Procedure 42.1(a)(1),
the motion is granted, and the appeal is dismissed.
Opinion delivered July 3, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)
                                   COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                            JUDGMENT

                                               JULY 3, 2013


                                        NO. 12-13-00102-CV

                                MELVIN ROBINSON,
                                      Appellant
                                         V.
                        M&M SERVICES, NIX TRUCKING CO., INC.,
                         BARRON WILLIS AND JARRAL PAGE,
                                      Appellees



                             Appeal from the 123rd Judicial District Court
                          of Shelby County, Texas. (Tr.Ct.No. 09CV30,759)

               THIS CAUSE came on to be heard on the motion of the Appellant to dismiss the
appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion be granted and the appeal be dismissed, and that this
decision be certified to the court below for observance.
               By per curiam opinion.
               Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.